                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6                                          SAN JOSE DIVISION

                                   7

                                   8     ADTRADER, INC., et al.,                            Case No.17-cv-07082-BLF (VKD)
                                                         Plaintiffs,
                                   9
                                                                                            ORDER SETTING BRIEFING RE
                                                 v.                                         GOOGLE MOTION FOR
                                  10
                                                                                            RECONSIDERATION
                                  11     GOOGLE LLC,
                                                                                            Re: Dkt. No. 85
                                                         Defendant.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          On November 5, 2018, Google filed a motion for reconsideration of this Court’s discovery

                                  15   order re a dispute over AdTrader’s Interrogatory No. 4 (Dkt. No. 84). The presiding judge having

                                  16   referred that motion to the undersigned for resolution, the Court gives AdTrader until November

                                  17   16, 2018 to file a response to Google’s request for reconsideration. The Court anticipates that the

                                  18   matter will be deemed submitted, without oral argument, upon the filing of AdTrader’s response.

                                  19   However, if the Court determines that a hearing is necessary, it will provide the parties with

                                  20   written notice.

                                  21          IT IS SO ORDERED.

                                  22   Dated: November 8, 2018

                                  23

                                  24
                                                                                                    VIRGINIA K. DEMARCHI
                                  25                                                                United States Magistrate Judge
                                  26
                                  27

                                  28
